JUSTICE LUND, dissenting: I respectfully dissent from the majority opinion. I do not agree that a defendant can bar a plaintiff’s voluntary dismissal, without prejudice, under the authority of section 2 — 1009 of the Code (Ill. Rev. Stat. 1989, ch. 110, par. 2 — 1009) by filing a counterclaim against a codefendant. I further suggest that a third-party action by one defendant bringing in a third-party defendant also does not bar the voluntary dismissal. The absence of a specific decision as to this issue probably results from what I suggest is a general assumption that a counterclaim blocking a voluntary dismissal must be against the plaintiff. People v. American National Bank & Trust Co. (1965), 32 Ill. 2d 115, 203 N.E.2d 897, certainly gives this impression when it states: “It is clear that the purpose of section 52 [(now section 2 — 1009 of the Code)] is to prohibit claimants from voluntarily dismissing causes instituted by them to the prejudice of other parties named in the complaint who have subsequently properly alleged substantive causes of action against the original claimants.” American National, 32 Ill. 2d at 119-20, 203 N.E.2d at 899. Historically, a plaintiff has had the right to take a voluntary non-suit, and this right has only been limited by statutory provisions which are now included in section 2 — 1009 of the Code. (See Ill. Ann. Stat., ch. 110, par. 2 — 1009, Historical and Practice Notes, at 417 (Smith-Hurd 1983); 16 Ill. L. & Prac. Dismissal & Nonsuit §§11, 12 (1971).) That right has been stated to be an “absolute right *** and the trial court has no discretion to interfere with the exercise of that right.” City of Palos Heights v. Village of Worth (1975), 29 Ill. App. 3d 746, 749, 331 N.E.2d 190, 193. It is my opinion that a counterclaim against a plaintiff is the only pleading that would bar that plaintiff from voluntarily dismissing as to the defendant filing the counterclaim. I suggest the majority’s reliance on section 2 — 608(a) of the Code (Ill. Rev. Stat. 1989, ch. 110, par. 2 — 608(a)) is misplaced. That section provides for the use of the term “counterclaim” in place of various terms which were formerly used. (Ill. Ann. Stat., ch. 110, par. 2 — 608(a), Historical and Practice Notes, at 182 (Smith-Hurd 1983).) Nothing in section 2 — 608(a) of the Code or the historical notes indicates the definition provided by that section was to define or limit the voluntary nonsuit authority statutorily recognized by section 2 — 1009 of the Code. My examination of the cases cited by the majority indicates they are not authority for the position taken in their opinion. I suggest the majority opinion is a judicial limitation of a historically recognized right to a voluntary nonsuit. I suggest a decision of this type is best left to the legislature.